Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-22 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parshionikar (US Patent Application Publication 2017/0249009).
Regarding independent claim 1, Parshionikar discloses an apparatus (abstract), comprising: 
a display configured to present a control interface to a user (Paragraph [0130] describes the user interface embodiments to be used with a variety of controllers/control systems. For example, they can be used with head mounted displays, tablets, laptops, desktop computers, smart phones, smart tvs (all examples of controlled displays). Paragraphs [0069] and [0106] describes utilizing speed/velocity of the tracked head/body part to control motion of a cursor in a particular direction on the display screen. Displaying a controlled cursor is a description of a presented control interface.); 
an eye-tracking device configured to record eye-movement signals associated with the user (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking. Paragraph [0124] examples a user gesture to be a moving eye gaze in a specified pattern describing detection of eye movement signals.); 
a neural recording device configured to record neural signals associated with the user (Paragraph [0089] describes to measure brain waves. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.); 
an interfacing device operatively coupled to the display, the eye-tracking device, and the neural recording device (Paragraph [0048]-[0049] describes a control system which may detect body parts performing gestures used for actions. These actions can be defined as a combinations of actions performed by the user with the intent of communicating with or controlling an electronic device. The actions are exampled to include eye gaze and brainwaves.), the interfacing device including: 
a memory; and 
a processor operatively coupled to the memory  (paragraph [0046] describes a processor and memory) and configured to: 
receive the eye-movement signals from the eye-tracking device (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking.) and the neural signals from the neural recording device (Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.); 
generate and present a stimulus, via the control interface and to the user (Table 1 (between paragraphs [0099]-[0100]) examples a plurality of generated stimulus/commands to be invoked on the controlled device including: move/modify cursor, click select, scroll/pan, drag, secondary menu, back/forward, minimize/maximize window, enter/ok/return, cancel/undo, desktop show/hide, zoom/rotate. The majority of the stimulus exampled listed in table 1 regard visual stimulus, however paragraph [0127] describes feedback/stimulus can be provided by audio, visual, haptic  during the progress or processing of a user gesture.), the stimulus including a set of control items associated with a set of actions (Table 1 examples the associated actions for the stimulus. Paragraph [0100] describes the examples of table 1 may have different gestures associated with the output functions including: motion/positions of the eyeballs comprising eye gaze. Paragraph [0148] describes the gestures associated with the output functions may be detected brainwaves that a user can intentionally change the level thereof. Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves Paragraph [0140] examples a control item/object of interest OOI (paragraph [0057]) as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).); 
determine a point of focus (POI) of the user based on at least one of the eye-movement signals (DEG) and the neural signals, the point of focus being associated with at least one control item (OOI) from the set of control items (Paragraph [0136] discloses the use of eye gaze along with other principles to define user gestures to generate various commands to control an OOI, device, system. The eye tracker tracks the direction or point in space where the user is looking called direction of eye gaze DEG and point in space as point of interest POI (focus). Paragraph [0136] examples the DEG determined by orientation of the user’s eyeballs looking at a point in space such as a point presented to the user on a display screen with an object of interest OOI as a graphical icon such as a mouse point which is adjusted according to the DEG, describing controlling the control item of a mouse cursor. Paragraph [0140] examples an OOI as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items). Paragraph [0148] describes brain waves/neural signals may be used for user gestures. Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves.); 
determine, based on the point of focus and the at least one control item, an action intended by the user (Table 1 describes various determined and executed user intended actions on a control item OOI such as cursor control based on the point of focus/interest POI and detected user gesture. Paragraphs [0048], [0089], [0124], [0136],[0148] describes the user gestures, as described above, to regard eye gaze and/or brain waves.); and 
implement the action intended by the user (Table 1 describes various determined and executed user intended actions on a control item OOI such as cursor control based on the point of focus/interest POI and detected user gesture.).
Regarding claim 2, Parshionikar discloses the apparatus of claim 1, wherein: 
the eye-tracking device includes an optical sensor (Paragraph [0137] describes an image sensor utilized to monitor the position/orientation of the user’s eyeballs.), 
the neural signals include electroencephalogram (EEG) signals including at least one of a visually evoked potential, a sensory evoked potential, a motor imagery signal, an Event Related Potential (ERP), a sensorimotor rhythm, an event related desynchronization (ERD), an event related synchronization (ERS), a slow cortical potential (SCP), and a brain state dependent signal (Paragraph [0089] describes to measure brain waves. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.), and 
the processor is further configured to integrate the eye-movement signals and the EEG signals to determine the point of focus of the user (Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves with the intent of communicating with or controlling a device.).
Regarding claim 3, Parshionikar discloses the apparatus of claim 1, wherein the display is configured to present the control interface as a three-dimensional space (Paragraph [0074] describes specific point or location the user may be looking at (point of interest POI) is a 3D point in real or virtual space. Table 1 examples control item/object of interest OOI as a 3D virtual object/model. When the detected gaze point is within a 3D virtual space and the controlled object in the user interface is a 3D object this describes the control interface as a three-dimensional space. Paragraph [0114] emphasizes this interpretation wherein the manipulation of the cursor is performed in a 3D modeling mode.).
Regarding claim 4, Parshionikar discloses the apparatus of claim 1, wherein the stimulus includes at least one of a visual stimulus, an auditory stimulus, vestibular stimulus, and a haptic stimulus (The majority of the stimulus exampled listed in table 1 regard visual stimulus, however paragraph [0127] describes feedback/stimulus can be provided by audio, visual, haptic  during the progress or processing of a user gesture.).
Regarding claim 5, Parshionikar discloses the apparatus of claim 1, wherein the set of control items associated with controlling navigation through a virtual environment (Paragraph [0115] describes the commands signals for control items/objects of interest OOI regard navigation. Table 1 examples movements of the cursor/control item/object of interest OOI within a virtual space/environment.).
Regarding claim 6, Parshionikar discloses the apparatus of claim 5, wherein the set of control items include: a first subset of control items associated with controlling a velocity of virtual movement of the user, and a second subset of control items associated with controlling a direction of virtual movement of the user (Paragraphs [0069] and [0106] describes utilizing speed/velocity of the tracked head/body part to control the speed of motion of a cursor in a particular direction on the display screen.).
Regarding claim 7, Parshionikar discloses the apparatus of claim 1, wherein the display is further configured to present a view of a real-world environment and is configured to present the control interface over the view of the real-world environment (Paragraphs [0122] and [0149] and table 7 describes the user interface to be used with augmented reality (presenting virtual objects over real world views).).
Regarding independent claim 9, Parshionikar discloses a non-transitory processor-readable medium storing code representing instructions to be executed by a processor (Paragraph [0130] describes non-transient computer storage implemented as processes and methods of the described embodiments. Paragraph [0046] describes a processor and memory.), the instructions comprising code to cause the processor to: 
generate a control interface configured to be manipulated, by a user, to perform a set of actions (Paragraph [0130] describes the user interface embodiments to be used with a variety of controllers/control systems. For example, they can be used with head mounted displays, tablets, laptops, desktop computers, smart phones, smart tvs (all examples of controlled displays). Paragraphs [0069] and [0106] describes utilizing speed/velocity of the tracked head/body part to control motion of a cursor (an action) in a particular direction on the display screen. Displaying a controlled cursor is a description of a presented/generated control interface.); 
generate and present a stimulus, via the control interface and to the user (Table 1 (between paragraphs [0099]-[0100]) examples a plurality of generated stimulus/commands to be invoked on the controlled device including: move/modify cursor, click select, scroll/pan, drag, secondary menu, back/forward, minimize/maximize window, enter/ok/return, cancel/undo, desktop show/hide, zoom/rotate. The majority of the stimulus exampled listed in table 1 regard visual stimulus, however paragraph [0127] describes feedback/stimulus can be provided by audio, visual, haptic  during the progress or processing of a user gesture.), (Table 1 examples the associated actions for the stimulus. Paragraph [0100] describes the examples of table 1 may have different gestures associated with the output functions including: motion/positions of the eyeballs comprising eye gaze. Paragraph [0148] describes the gestures associated with the output functions may be detected brainwaves that a user can intentionally change the level thereof. Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves Paragraph [0140] examples a control item/object of interest OOI (paragraph [0057]) as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).); 
receive information from an eye-tracking device and information from a neural recording device, the eye-tracking device and the neural recording device configured to monitor behavior of the user (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.); 
determine, based on at least one of the information from the eye-tracking device and the information from the neural recording device, a point of focus of the user (The eye tracker tracks the direction or point in space where the user is looking called direction of eye gaze DEG and point in space as point of interest POI (focus). Paragraph [0148] describes brain waves/neural signals may be used for user gestures. Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves.)
identify at least one control item from the set of control items associated with the point of focus of the user (Paragraph [0136] discloses the use of eye gaze along with other principles to define user gestures to generate various commands to control an OOI (object of interest paragraph [0057]), device, system. Paragraph [0136] examples the DEG determined by orientation of the user’s eyeballs looking at a point in space such as a point presented to the user on a display screen with an object of interest OOI as a graphical icon such as a mouse point which is adjusted according to the DEG, describing controlling the control item of a mouse cursor. Paragraph [0140] examples an OOI as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).); and 
determine, based on the at least one control item, an action intended by the user (Table 1 describes various determined and executed user intended actions on a control item OOI such as cursor control based on the point of focus/interest POI and detected user gesture. Paragraphs [0048], [0089], [0124], [0136],[0148] describes the user gestures, as described above, to regard eye gaze and/or brain waves.).
Regarding claim 10, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the instructions further comprising code to cause the processor to execute the action intended by the user (Table 1 describes various determined and executed user intended actions on a control item OOI such as cursor control based on the point of focus/interest POI and detected user gesture.).
Regarding claim 11, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the instructions further comprising code to cause the processor to: 
present to the user an indication of the action intended by the user for confirmation by the user (Table 6, after paragraph [0120], describes a presented requirement to hold their position steady right after the roll motion to confirm the object of interest OOI modification.); and 
in response to receiving a signal representing a confirmation by the user, execute the action intended by the user (Table 6 describes the requirement to hold to help confirm a user’s intent.).
Regarding claim 12, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the information received from the eye-tracking device includes eye-movement signals associated with the user (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking. Paragraph [0124] examples a user gesture to be a moving eye gaze in a specified pattern describing detection of eye movement signals.), and 
the information received from the neural recording device includes neural signals associated with the user, the neural signals including electroencephalogram (EEG) signals, the EEG signals including at least one of a visually evoked potential, a sensory evoked potential, a motor imagery signal, an Event Related Potential (ERP), a sensorimotor rhythm, an event related desynchronization (ERD), an event related synchronization (ERS), a slow cortical potential (SCP), and a brain state dependent signal (Paragraph [0089] describes to measure brain waves. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.), and 
the code to cause the processor to determine the point of focus includes code to cause the processor to integrate the eye-movement signals and the EEG signals to determine the point of focus of the user (Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves with the intent of communicating with or controlling a device.).
Regarding claim 13, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the code to cause the processor to present the stimulus includes code to cause the processor to present the set of control items in a three dimensional virtual space defined by the control interface (Paragraph [0074] describes specific point or location the user may be looking at (point of interest POI) is a 3D point in real or virtual space. Table 1 examples control item/object of interest OOI as a 3D virtual object/model. When the detected gaze point is within a 3D virtual space and the controlled object in the user interface is a 3D object this describes the control interface as a three-dimensional space. Paragraph [0114] emphasizes this interpretation wherein the manipulation of the cursor is performed in a 3D modeling mode.).
Regarding claim 14, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the instructions further comprise code to cause the processor to group the set of control items into a set of groups, the code to cause the processor to present the stimulus includes code to cause the processor to present the set of the control items as grouped in the set of groups (table 1 reference scroll/pan command. A function of moving the view through a list/group of a plurality of icons (scrolling)).
Regarding claim 15, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the set of control items includes a draggable control item, the draggable control item configured to be manipulated based on eye-movement signals associated with the user (table 1 reference click and drag command), the eye-movement signals included in information received from the eye-tracking device (Paragraph [0100] describes the examples of table 1 may have different gestures associated with the output functions including: motion/positions of the eyeballs comprising eye gaze.).
Regarding claim 16, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the at least one control item is a first control item and the point of focus of the user is at a first time, the instructions further comprising code to cause the processor to: 
identify the first control item as a draggable control item (Paragraph [0136] discloses the use of eye gaze along with other principles to define user gestures to generate various commands to control an OOI, device, system. The eye tracker tracks the direction or point in space where the user is looking called direction of eye gaze DEG and point in space as point of interest POI (focus). Paragraph [0136] examples the DEG determined by orientation of the user’s eyeballs looking at a point in space such as a point presented to the user on a display screen with an object of interest OOI as a graphical icon such as a mouse point which is adjusted according to the DEG, describing controlling the control item of a mouse cursor. Paragraph [0140] examples an OOI as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).), the draggable control item configured to be manipulated based on eye-movement signals associated with the user (Paragraph [0100] describes the examples of table 1 may have different gestures associated with the output functions including: motion/positions of the eyeballs comprising eye gaze.) and included in the information received from the eye-tracking device (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking.); 
determine a point of focus of the user at a second time after the first time; move the draggable control item to a location associated with the point of focus of the user at the second time (Table 1 reference the cursor/OOI (icon) can start moving in accordance to the Y and P motions (paragraphs [0067] and [0077] describes detected gesture movements) until the gesture ends with a left mouse button LMB release event (second point of focus).); 
identify a second control item associated with the point of focus of the user at the second time, the second control item being different from the draggable control item (Note on the scope of interpretation: the claim states to determine a point of focus at a different time and move the draggable item to the point of focus. In other words, drag an icon. Here the claim continues to identify a second control item (another icon) associated with the dropped location of the icon. Because the claim does not specifically identify the scope of how the second control item is “associated” with the point of focus this leads to a broader than possibly intended scope of interpretation. For example, multiple icons may exist randomly across a single display wherein after a drag of one icon to a top position of the display an icon located at bottom position of the display may be considered “associated” simply because it exists within the same virtual display. In regards to an art rejection the broadest most reasonable interpretation regards the inherent ability of a display to display more than one icon such that a second icon may be dragged in the same manner that prior art Parshionikar discloses to drag all OOI/cursors/icons and that the second icon is “associated”/around the location of the point of focus.); 
determine, based on the second control item, the action intended by the user (Table 1 reference determined/executed commands).
Regarding claim 17, Parshionikar discloses the non-transitory processor-readable medium of claim 9, wherein the at least one control item is a first control item and the point of focus of the user is at a first time, 
the set of control items including a set of sticky control items (Without definition of “sticky” the broadest most reasonable interpretation regarding any generated control items which maintain (be it visually, temporally, or by some other means). Parshionikar discloses object of interest OOI to be cursors/icons, paragraph [0140]. an icon may be considered “sticky” as it is inherent to be visually maintained on the screen until a command such as delete is purposely performed to remove the visual aspect of the icon.), the sticky control items being configured to be manipulated based on eye-movement signals associated with the user (Table 1 reference commands such as click, drag, pan, scroll performed on OOI/icons. Paragraph [0100] describes the examples of table 1 may have different gestures associated with the output functions including: motion/positions of the eyeballs comprising eye gaze.), the eye-movement signals included in the information received from the eye-tracking device (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking.), the instructions further comprising code to cause the processor to: 
provide a grabber object included in the control interface, the grabber object being configured to manipulate the sticky control items (Table 1 reference commands of left mouse button, drag, click, pan, zoom etc regarding a cursor/grabber object to manipulate sticky icons. For example, A drag function may be interpreted as a cursor grabbing an associated icon at a first originally position to manipulate that icon to a second position.); 
identify the first control item as a sticky control item (Again, without definition of “sticky” simply identifying the control item includes “sticky control item” wherein “sticky” does not comprise any patentable weight without a limited scope of interpretation. Paragraph [0136] discloses the use of eye gaze along with other principles to define user gestures to generate various commands to control an OOI (object of interest paragraph [0057]), device, system. Paragraph [0136] examples the DEG determined by orientation of the user’s eyeballs looking at a point in space such as a point presented to the user on a display screen with an object of interest OOI as a graphical icon such as a mouse point which is adjusted according to the DEG, describing controlling the control item of a mouse cursor. Paragraph [0140] examples an OOI as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).); 
associate, based on the sticky control item being associated with the point of focus of the user at the first time, the sticky control item with the grabber object (Table 1 reference drag function may be interpreted as a cursor grabbing an associated icon at a first originally position to manipulate that icon to a second position.); 
determine a point of focus of the user at a second time after the first time, identify a second control item associated with the point of focus of the user at the second time, the second control item being different from the sticky control item  (Note on the scope of interpretation: the claim states to determine a point of focus at a different time Here the claim continues to identify a second control item (another icon) associated with the point of focus. Because the claim does not specifically identify the scope of how the second control item is “associated” with the point of focus this leads to a broader than possibly intended scope of interpretation. For example, multiple icons may exist randomly across a single display wherein after a drag of one icon to a top position of the display an icon located at bottom position of the display may be considered “associated” simply because it exists within the same virtual display. In regards to an art rejection the broadest most reasonable interpretation regards the inherent ability of a display to display more than one icon such that a second icon may be dragged in the same manner that prior art Parshionikar discloses to drag all OOI/cursors/icons and that the second icon is “associated”/around the location of the point of focus.); 
dissociate the sticky control item from the grabber object and associate the sticky control item with the second control item (Table 1 reference drag command wherein to part of the drag command is to detect a left mouse button LMB function to release the dragged icon to a new position. This is interpreted as the means of “dissociating the sticky control item” since the control item is no longer “stuck” to the cursor and release leaving the cursor available to “grab” another sticky icon and drag the second/another sticky icon.); and 
determine, based on the association between the sticky control item and the second control item, the action intended by the user (Table 1 reference drag wherein two different drag operations may inherently be performed.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar in view of Edwards (US Patent Application Publication 2010/0223549).

Regarding claim 8, Parshionikar discloses the apparatus of claim 1, wherein: 
the set of control items is a first set of control items (Paragraph [0140] examples a control item/object of interest OOI (paragraph [0057]) as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).), the stimulus is a first stimulus (Table 1 examples the associated actions for the stimulus. The majority of the stimulus exampled listed in table 1 regard visual stimulus, however paragraph [0127] describes feedback/stimulus can be provided by audio, visual, haptic  during the progress or processing of a user gesture.), 
the display is further configured to present a view of a real-world environment and is configured to present the control interface over the view of the real-world environment (Paragraphs [0122] and [0149] and table 7 describes the user interface to be used with augmented reality (presenting virtual objects over real world views).), and 
the processor is further configured to: 
[ ].
Parshionikar discloses wherein the electronic device/at least one machine is any device that can be communicated with and controlled from a controller which may be distinct from the electronic device (paragraphs [0046]-[0047]). However, Parshionikar does not specifically disclose to receive a set of images associated with the projected real-world environment; analyze the set of images to identify at least one machine operatively connected to the processor; obtain information of a set of actions associated with the machine; generate a second set of control items based on the information; and present, via the control interface and to the user, a second stimulus including the second set of control items.
Edwards discloses a processor (figure 6 reference processor 602) is further configured to: 
receive a set of images associated with the projected real-world environment (Paragraph [0013] describes to identify a first remote control device. Paragraph [0012] describes the identify the first remote control via a camera and image recognition process.); 
analyze the set of images to identify at least one machine operatively connected to the processor (paragraph [0019] describes image recognition software to identify the image of the first remote control device); 
obtain information of a set of actions associated with the machine (paragraph [0013] describes instructions to access specification data of the first remote control device for determining functions available on the first remote control device); 
generate a second set of control items based on the information (paragraph [0013] describes instructions to display an image of a second remote control on a display); and 
present, via the control interface and to the user, a second stimulus including the second set of control items (paragraph [0014] describes to select functions of the fist remote control by detecting presence of a cursor (visual stimulus) over the selected function key on the image displayed of the first remote control device (displayed second remote control image).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Parshionikar’s controllable electronic device that is distinct from and in communication with the controller with the known technique of being identified from analyzed real world environment images and obtainable information of a set of actions associated therein to generate a second set of control items and present the control interface with a stimulus as disclosed by Edwards yielding the predictable results of remotely controlling devices and facilitate mapping of functions regarding the remote devices as disclosed by Edwards (paragraph [0002]).

5.		Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar in view of Gordon (US Patent Application Publication 2017/0322679).
Regarding independent claim 18, Parshionikar discloses a method (abstract), comprising: 
presenting, to a user, at a first time period (figure 2 reference a first time period (first time performing the flow chart of figure 2 before returning back to start).), a stimulus via an control interface (Table 1 (between paragraphs [0099]-[0100]) examples a plurality of generated stimulus/commands to be invoked on the controlled device including: move/modify cursor, click select, scroll/pan, drag, secondary menu, back/forward, minimize/maximize window, enter/ok/return, cancel/undo, desktop show/hide, zoom/rotate. The majority of the stimulus exampled listed in table 1 regard visual stimulus, however paragraph [0127] describes feedback/stimulus can be provided by audio, visual, haptic  during the progress or processing of a user gesture. Paragraph [0130] describes the user interface embodiments to be used with a variety of controllers/control systems. For example, they can be used with head mounted displays, tablets, laptops, desktop computers, smart phones, smart tvs (all examples of controlled displays). Paragraphs [0069] and [0106] describes utilizing speed/velocity of the tracked head/body part to control motion of a cursor in a particular direction on the display screen. Displaying a controlled cursor is a description of a presented control interface.), the stimulus including control items associated with a set of actions (Table 1 examples the associated actions for the stimulus. Paragraph [0100] describes the examples of table 1 may have different gestures associated with the output functions including: motion/positions of the eyeballs comprising eye gaze. Paragraph [0148] describes the gestures associated with the output functions may be detected brainwaves that a user can intentionally change the level thereof. Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves Paragraph [0140] examples a control item/object of interest OOI (paragraph [0057]) as a cursor or pointer or a graphical icon on a display screen (one control item of a plurality of possible control items).); 
receiving, from an eye-tracking device and a neural recording device, a first set of inputs associated with behavior of the user at the first time period (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking. Paragraph [0124] examples a user gesture to be a moving eye gaze in a specified pattern describing detection of eye movement signals. Paragraph [0089] describes to measure brain waves. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.); 
generating a first ensemble set of data based on the first set of inputs and information associated with the stimulus presented at the first time period (Paragraph [0048]-[0049] describes a control system which may detect body parts performing gestures used for actions. These actions can be defined as a combinations of actions performed by the user with the intent of communicating with or controlling an electronic device. The actions are exampled to include eye gaze and brainwaves.); 
receiving information associated with an action intended by the user at the first time period (Paragraph [0136] discloses the use of eye gaze along with other principles to define user gestures to generate various commands to control an OOI, device, system. The eye tracker tracks the direction or point in space where the user is looking called direction of eye gaze DEG and point in space as point of interest POI (focus). Paragraph [0136] examples the DEG determined by orientation of the user’s eyeballs looking at a point in space such as a point presented to the user on a display screen with an object of interest OOI as a graphical icon such as a mouse point which is adjusted according to the DEG, describing controlling the control item of a mouse cursor.); 
[ ] associate the first ensemble set of data with the action intended by the user at the first time period (Table 1 reference associated gestures with intended actions for an intended match 230 in figure 2 in a first time period (first time performing the flow chart of figure 2).); 
presenting, to a user, at a second time period after the first time period, the stimulus via the control interface (figure 2 reference flowchart wherein after actions are performed, 240, in a first time period the process restarts for a second time period after the first time period to again perform actions via the user interface); 
receiving, from the eye-tracking device and the neural recording device, a second set of inputs associated with behavior of the user at the second time period (Paragraph [0136] describes the use of an eye tracker that can track the direction or a point in space (real or virtual) where the user is looking. Paragraph [0124] examples a user gesture to be a moving eye gaze in a specified pattern describing detection of eye movement signals. Paragraph [0089] describes to measure brain waves. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors. Which are performed in the second time period of figure 2 reference 210.); 
generating a second ensemble set of data based on the second set of and information associated with the stimulus presented at the second time period (Table 1 reference associated gestures with intended actions for an intended match 230 in figure 2 in a second time period (second time performing the flow chart of figure 2).); and 
determining, using [ ] second ensemble set of data, a [ ] action intended by the user at the second time period (figure 2 reference perform action 240).
Parshionikar does not specifically disclose to train a statistical model to associate the first ensemble set of data with the action intended by the user at the first time period; determining, using the statistical model and the second ensemble set of data, a predicted action intended by the user at the second time period.
Gordon discloses to train a statistical model to associate the first ensemble set of data with the action intended by the user at the first time period (paragraph [0005] describes to train a machine learning model to identify a state of a user interface based on identified brain activity detected by an EEG and identified eye gaze tracking data); determining, using the statistical model and the second ensemble set of data, a predicted action intended by the user at the second time period (Paragraph [0053] describes to determine whether training is complete by comparing behavior predicted to actual behavior of the user greater than a predefined percentage of the time (describing more than one instance of data or a second ensemble set of data and second time period) for predicting the proper UI state (predicted action intended by the user).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Parshionikar’s brain and eye gaze input user interface with the known technique of brain and eye gaze input data to train a statistical model associating the input data with the action intended by the user in a first time period to predict the action intended by the user at the second time period yielding the predictable results of increasing efficiency of use for a user as disclosed by Gordon (paragraph [0002]).
Regarding claim 19, Parshionikar discloses the method of claim 18, wherein the stimulus includes a dynamic visual stimulus (table 1 reference drag (a dynamic visual stimulus of a moving icon/cursor)), the method further comprising: 
detecting a movement of the dynamic visual stimulus (Table 1 reference drag described to move in correspondence with detected motion); 
tracking the movement of the dynamic visual stimulus (table 1 reference drag which moves the drag cursor/icon in correspondence with detected motion); 
tagging the dynamic visual stimulus (paragraph [0092] describes the system capable of tagging the time period of motion within the user’s gesture as a matching period and table 1 drag wherein detected motion is utilized for moving cursor/icon); 
identifying an event associated with the dynamic visual stimulus (table 1 reference drag with detected left mouse button LMB event); and 
modifying the control interface based on the event associated with the dynamic visual stimulus (table 1 drag wherein upon detection of the LMB the cursor drag is ended).
Regarding claim 20, Parshionikar discloses the method of claim 18, further comprising: extracting eye-movement signals from the inputs received from the eye-tracking device (Paragraph [0137] describes an image sensor utilized to monitor the position/orientation of the user’s eyeballs.);
extracting neural signals from the inputs received from the neural recording device, the neural signals including electroencephalogram (EEG) signals, the EEG signals including at least one of a visually evoked potential, a sensory evoked potential, a motor imagery signal, an Event Related Potential (ERP), a sensorimotor rhythm, an event related desynchronization (ERD), an event related synchronization (ERS), a slow cortical potential (SCP), and a brain state dependent signal (Paragraph [0089] describes to measure brain waves. Paragraph [0148] describes to detect Alpha, Beta, Theta, Delta brain-waves (brain state dependent signals) measured via EEG or other suitable sensors.); and 
integrating the eye-movement signals and the EEG signals to determine a point of focus of the user (Paragraph [0049] describes the user gesture can be defined as a combination of actions performed by the user including eye gaze and analyzed brainwaves with the intent of communicating with or controlling a device.).

6.		Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parshionikar-Gordon in view of Jacob (US Patent Application Publication 2014/0096077).
Regarding claim 21, Gordon discloses the method of claim 18, 
Gordon does not specifically disclose training the statistical model with true negative responses.
Jacob discloses training a statistical model wherein the presenting at the first time period includes presenting a set of invisible control items via the control interface (paragraph [0032] reference user intent learning module with negative pattern gathering including observing the user when no associated graphic icon is displayed (invisible) as depicted in figure 5), the method further comprising: 
extracting a set of eye-movement signals from the first set of inputs received from the eye-tracking device (figure 5 reference recording eye movement parameters 506), the eye-movement signals indicating a point of focus of the user being associated with the invisible control items (paragraph [0032] reference no associated graphic icon is displayed), 
the training the statistical model including using the set of eye-movement signals to establish a set of true negative responses (paragraph [0032] describes to train the learning module with both positive and negative pattern data sets).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Gordon’s learning module with the known technique of training with negative patterns including extracting eye movements signals associated with a point of focus associated with invisible control items yielding the predictable results of training a learning module with both positive and negative patterns yielding the predictable results of storing and detecting when a user is intending or not intending to perform a command such as selecting a graphic icon as disclosed by Jacob (paragraph [0032]).
Regarding claim 22, Parshionikar-Gordon-Jacob discloses the method of claim 21, further comprising: 
extracting a set of eye-movement signals from the second set of inputs received from the eye-tracking device, the eye-movement signals indicating the point of focus of the user at the second time period (Parshionikar: figure 2 reference second time through flow chart as the second set of inputs received in step 210. Paragraph [0136] discloses the use of eye gaze along with other principles to define user gestures to generate various commands to control an OOI, device, system. The eye tracker tracks the direction or point in space where the user is looking called direction of eye gaze DEG and point in space as point of interest POI (focus).); 
comparing the eye-movement signals with the set of true negative responses (Jacob: Figure 8 reference classifier match 808 described in paragraphs [0011] and [0063] to be matched with stored classifiers (after training with negative and positive patterns as described in paragraph [0032] to be stored as classifiers).); and 
determining, based on the comparison, that the predicted action intended by the user is a spurious action associated with a stray gaze (Jacob: figure 7 examples a determined negative pattern  with no intent to initiate a function (stray gaze) as described in paragraph [0054]).

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622